Name: 93/61/EEC: Council Decision of 17 December 1992 concerning the conclusion of the agreements in the form of exchanges of letters extending the adjustment of the voluntary restraint agreements between the European Economic Community and Argentina, Australia, New Zeeland and Uruguay on trade in sheepmeat and goatmeat
 Type: Decision
 Subject Matter: nan
 Date Published: 1993-01-26

 Avis juridique important|31993D006193/61/EEC: Council Decision of 17 December 1992 concerning the conclusion of the agreements in the form of exchanges of letters extending the adjustment of the voluntary restraint agreements between the European Economic Community and Argentina, Australia, New Zeeland and Uruguay on trade in sheepmeat and goatmeat Official Journal L 017 , 26/01/1993 P. 0016COUNCIL DECISION of 17 December 1992 concerning the conclusion of the agreements in the form of exchanges of letters extending the adaptations to the voluntary restraint agreements between the European Economic Community and Argentina, Australia, New Zealand and Uruguay on trade in mutton, lamb and goatmeat(93/61/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the voluntary restraint agreements between the European Economic Community and Argentina, Australia, New Zealand and Uruguay on trade in mutton, lamb and goatmeat were adapted in 1989 and 1990 in the context of measures taken to stabilize the markets in this sector; whereas the said adaptations shall cease to have effect on 31 December 1992; Whereas it is necessary to provide for interim arrangements for trade in the sheepmeat and goatmeat sectors pending the conclusion of the negotiations regarding agricultural trade in the framework of the General Agreement on Tariffs and Trade; Whereas it is appropriate in these circumstances to extend the adaptations to the said voluntary restraint agreements for one year; Whereas the effect of the implementation of the Single Market from 1 January 1993 should be taken into account; Whereas the Commission has conducted negotiations in this connection with Argentina, Australia, New Zealand and Uruguay which have resulted in Agreements; Whereas these Agreements should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreements in the form of exchanges of letters between the European Economic Community and Argentina, Australia, New Zealand and Uruguay concerning the extension of the adaptations to the voluntary restraint agreements between the European Economic Community and Argentina, Australia, New Zealand and Uruguay on trade in mutton, lamb and goatmeat are hereby approved on behalf of the European Economic Community. The text of the Agreements are attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreements in order to bind the Community. Article 3 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 17 December 1992. For the Council The President J. GUMMER AGREEMENT in the form of an exchange of letters extending the adaptation to the Agreement between the European Economic Community and Argentina on trade in mutton, lamb and goatmeat A. Letter from the Community Sir, I have the honour to refer to the exchange of letters constituting an Agreement between the Community and Argentina adapting the principal Agreement concluded in 1980 between the Community and Argentina on trade in mutton, lamb and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall continue in force from 31 December 1992 subject to the following amendments: 1. the following shall be substituted for Clause 1, paragraph A of the Agreement: 'In Clause 2 of the principal Agreement, as amended by Clause 6 of the principal Agreement, the ceiling figure of 23 000 tonnes representing the annual ceiling in metric tonnes on the total quantity of imports each year into the Community of mutton, lamb and goatmeat from Argentina shall be deemed to have been replaced by the figure of 19 000 tonnes. This ceiling shall be deemed to include a maximum in 1989 of 1 000 metric tonnes of lamb imported into the European Community from Argentina in a form which has never been frozen, a maximum of 1 200 metric tonnes in 1990, a maximum of 1 400 metric tonnes in 1991, a maximum of 1 600 metric tonnes in 1992 and a maximum of 1 800 metric tonnes in 1993.' 2. In Clause 4 of the Agreement, the words: 'until 31 December 1993' shall be substituted for the words, 'until 31 December 1992'. 3. In paragraph 5 of the Annex, the words: 'by the end of 1993' shall be substituted for the words, 'by the end of 1992'. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of Argentina on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of Argentina Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the exchange of letters constituting an Agreement between the Community and Argentina adapting the principal Agreement concluded in 1980 between the Community and Argentina on trade in mutton, lamb and goatmeat. Further to recent discussions. I have the honour to propose that the Agreement set out in the above exchange of letters shall continue in force from 31 December 1992 subject to the following amendments: 1. the following shall be substituted for Clause 1, paragraph A of the Agreement: "In Clause 2 of the principal Agreement, as amended by Clause 6 of the principal Agreement, the ceiling figure of 23 000 tonnes representing the annual ceiling in metric tonnes on the total quantity of imports each year into the Community of mutton, lamb and goatmeat from Argentina shall be deemed to have been replaced by the figure of 19 000 tonnes. This ceiling shall be deemed to include a maximum in 1989 of 1 000 metric tonnes of lamb imported into the European Community from Argentina in a form which has never been frozen, a maximum of 1 200 metric tonnes in 1990, a maximum of 1 400 metric tonnes in 1991, a maximum of 1 600 metric tonnes in 1992 and a maximum of 1 800 metric tonnes in 1993." 2. In Clause 4 of the Agreement, the words: "until 31 December 1993" shall be substituted for the words, "until 31 December 1992". 3. In paragraph 5 of the Annex, the words: "by the end of 1993" shall be substituted for the words, "by the end of 1992". I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of Argentina on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of Argentina AGREEMENT in the form of an exchange of letters extending the adaptation to the Agreement between the European Economic Community and Australia on trade in mutton, lamb and goatmeat A. Letter from the Community Sir, I have the honour to refer to the exchange of letters constituting an Agreement between the Community and Australia adapting the principal Agreement concluded in 1980 between the Community and Australia on trade in mutton, lamb and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall continue in force from 31 December 1992 subject to the following amendments: 1. the following shall be substituted for Clause 1, paragraph A of the Agreement: 'In Clause 2 of the principal Agreement, as amended by Clause 6 of the principal Agreement, the quantity of 17 500 metric tonnes expressed in carcase weight shall be deemed to include a maximum in 1989 of 1 500 metric tonnes of lamb imported into the European Community from Australia in a form which has never been frozen, a maximum of 2 000 metric tonnes in 1990, a maximum of 2 500 metric tonnes in 1991, a maximum of 3 000 metric tonnes in 1992 and a maximum of 3 500 metric tonnes in 1993.' 2. In Clause 4 of the Agreement, the words: 'until 31 December 1993' shall be substituted for the words, 'until 31 December 1992'. 3. In paragraph 5 of the Annex, the words: 'by the end of 1993' shall be substituted for the words, 'by the end of 1992'. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of Australia on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of Australia Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the exchange of letters constituting an Agreement between the Community and Australia adapting the principal Agreement concluded in 1980 between the Community and Argentina on trade in mutton, lamb and goatmeat. Further to recent discussions. I have the honour to propose that the Agreement set out in the above exchange of letters shall continue in force from 31 December 1992 subject to the following amendments: 1. The following shall be substituted for Clause 1, paragraph A of the Agreement: "In Clause 2 of the principal Agreement, as amended by Clause 6 of the principal Agreement, the quantity of 17 500 metric tonnes expressed in carcase weight shall be deemed to include a maximum in 1989 of 1 500 metric tonnes of lamb imported into the European Community from Australia in a form which has never been frozen, a maximum of 2 000 metric tonnes in 1990, a maximum of 2 500 metric tonnes in 1991, a maximum of 3 000 metric tonnes in 1992, a maximum of 3 500 metric tonnes in 1993." 2. In Clause 4 of the Agreement, the words: "until 31 December 1993" shall be substituted for the words, "until 31 December 1992". 3. In paragraph 5 of the Annex, the words: "by the end of 1993" shall be substituted for the words, "by the end of 1992". I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of Australia on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of Australia AGREEMENT in the form of an exchange of letters extending the adaptation to the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat A. Letter from the Community Sir, I have the honour to refer to the exchange of letters of 18 October 1989 constituting an Agreement between the Community and New Zealand relating to the ajustments of the principal Agreement concluded in 1980 between the Community and New Zealand on trade in mutton, lamb and goatmeat. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall continue in force from 31 December 1992 subject to the following amendments: 1. the following shall be substituted for Clause 1, paragraph A of the Agreement: 'In Clause 2 of the principal Agreement, as amended by Clause 6 of the principal Agreement, the ceiling figure of "245 500", representing the annual ceiling in metric tonnes on the total quantity of imports each year into the Community of mutton, lamb and goatmeat from New Zealand shall be deemed to have been replaced by the figure of 205 000 tonnes. This ceiling shall be deemed to include a maximum in 1989 of 6 000 metric tonnes of lamb imported into the European Community from New Zealand in a form which has never been frozen, a maximum of 7 500 metric tonnes in 1990, a maximum of 9 000 metric tonnes in 1991, a maximum of 10 500 metric tonnes in 1992 and a maximum of 12 000 metric tonnes in 1993.' 2. In Clause 4 of the Agreement, the words: 'until 31 December 1993' shall be substituted for the words, 'until 31 December 1992'. 3. In paragraph 7 of the Annex, the words: 'by the end of 1993' shall be substituted for the words, 'by the end of 1992'. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of New Zealand on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of New Zealand Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the exchange of letters of 18 October 1989 constituting an Agreement between the Community and New Zealand relating to the ajustments of the principal Agreement concluded in 1980 between the Community and New Zealand on trade in mutton, lamb and goatmeat. Further to recent discussions. I have the honour to propose that the Agreement set out in the above exchange of letters shall continue in force from 31 December 1992 subject to the following amendments: 1. the following shall be substituted for Clause 1, paragraph A of the Agreement: "In Clause 2 of the principal Agreement, as amended by Clause 6 of the principal Agreement, the ceiling figure of "245 500", representing the annual ceiling, in metric tonnes on the total quantity of imports each year into the Community of mutton, lamb and goatmeat from New Zealand shall be deemed to have been replaced by the figure of "205 000". This ceiling shall be deemed to include a maximum in 1989 of 6 000 metric tonnes of lamb imported into the European Community from New Zealand in a form which has never been frozen, a maximum of 7 500 metric tonnes in 1990, a maximum of 9 000 metric tonnes in 1991, a maximum of 10 500 metric tonnes in 1992 and a maximum of 12 000 metric tonnes in 1993." 2. In Clause 4 of the Agreement, the words: "until 31 December 1993" shall be substituted for the words, "until 31 December 1992". 3. In paragraph 7 of the Annex, the words: "by the end of 1993" shall be substituted for the words, "by the end of 1992". I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of New Zealand on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of New Zealand AGREEMENT in the form of an exchange of letters relating to the extension of the adjustment of the Agreement between the European Economic Community and New Zealand on trade in mutton, lamb and goatmeat A. Letter from the Community Sir, I have the honour to refer to the exchange of letters of 18 October 1989 as extended constituting an Agreement between the Community and New Zealand relating to the adjustments of the principal Agreement concluded in 1980 between the Community and New Zealand on trade in mutton, lamb and goatmeat. Having regard to Clause 6 of the principal Agreement and to the integration of the Canary Islands into the Community's customs territory and into the common agricultural policy, New Zealand undertakes to ensure that the annual quantity exported to the Canary Islands does not exceed 600 metric tonnes in 1993, such an increase representing the average annual import of New Zealand mutton, lamb and goatmeat into the Canary Islands since the accession of Spain to the Community. These exports shall not be included within the overall ceiling of 205 000 metric tonnes in Clause 2 of the Agreement as amended. I have the honour to propose that, if the foregoing is acceptable to your Governement, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of New Zealand on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of New Zealand Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the exchange of letters of 18 October 1989 as extended constituting an Agreement between the Community and New Zealand relating to the adjustments of the principal Agreement concluded in 1980 between the Community and New Zealand on trade in mutton, lamb and goatmeat. Having regard to Clause 6 of the principal Agreement and to the integration of the Canary Islands into the Community's customs territory and into the common agricultural policy, New Zealand undertakes to ensure that the annual quantity exported to the Canary Islands does not exceed 600 metric tonnes in 1993, such an increase representing the average annual import of New Zealand mutton, lamb and goatmeat into the Canary Islands since the accession of Spain to the Community. These exports shall not be included within the overall ceiling of 205 000 metric tonnes in Clause 2 of the Agreement as amended. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of New Zealand on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of New Zealand AGREEMENT in the form of an exchange of letters extending the adaptation to the Agreement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb A. Letter from the Community Sir, I have the honour to refer to the exchange of letters constituting an Agreement between the Community and Eastern Republic of Uruguay adapting the principal Agreement concluded in 1980 between the Community and Uruguay on trade in mutton and lamb. Further to recent discussions, I have the honour to propose that the Agreement set out in the above exchange of letters shall continue in force from 31 December 1992 subject to the following amendments: 1. the following shall be substituted for Clause 1, paragraph A of the Agreement: 'In Clause 2 of the principal Agreement, as amended by Clause 6 of the principal Agreement, the ceiling figure of 5 800 metric tonnes shall be replaced by figure of 5 220 metric tonnes. This ceiling shall include a maximum in 1989 of 2 000 metric tonnes of lamb imported into the European Community from Uruguay in a form which has never frozen, a maximum of 2 200 metric tonnes in 1990, a maximum of 2 400 metric tonnes in 1991, a maximum of 2 600 metric tonnes in 1992 and a maximum of 2 800 metric tonnes in 1993.' 2. In Clause 4 of the Agreement, the words: 'until 31 December 1993' shall be substituted for the words, 'until 31 December 1992'. 3. In paragraph 5 of the Annex, the words: 'by the end of 1993' shall be substituted for the words, 'by the end of 1992'. I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of Uruguay on the matter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Council of the European Communities B. Letter from the Government of the Eastern Republic of Uruguay Sir, I have the honour to acknowledge receipt of your letter of today's date which reads as follows: 'I have the honour to refer to the exchange of letters constituting an Agreement between the Community and the Eastern Republic of Uruguay adapting the principal Agreement concluded in 1980 between the Community and Uruguay on trade in mutton and lamb. Further to recent discussions. I have the honour to propose that the Agreement set out in the above exchange of letters shall continue in force from 31 December 1992 subject to the following amendments: 1. the following shall be substituted for Clause 1, paragraph A of the Agreement: "In Clause 2 of the principal Agreement, as amended by Clause 6 of the principal Agreement, the ceiling figure of 5 800 metric tonnes shall be replaced by the figure of 5 220 metric tonnes. This ceiling shall be deemed to include a maximum in 1989 of 2 000 metric tonnes of lamb imported into the European Community from Uruguay in a form which has never been frozen, a maximum of 2 200 metric tonnes in 1990, a maximum of 2 400 metric tonnes in 1991, a maximum of 2 600 metric tonnes in 1992, and a maximum of 2 800 metric tonnes in 1993." 2. In Clause 4 of the Agreement, the words: "until 31 December 1993" shall be substituted for the words, "until 31 December 1992". 3. In paragraph 5 of the Annex, the words: "by the end of 1993" shall be substituted for the words, "by the end of 1992". I have the honour to propose that, if the foregoing is acceptable to your Government, this letter and your confirmatory reply shall together constitute an Agreement between the Community and the Government of Uruguay on the matter.' I have the honour to confirm that my Government is in agreement with the contents of your letter. Please accept, Sir, the assurance of my highest consideration. On behalf of the Government of Uruguay